DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-17 are currently pending in this application.
Specification
	The specification has been amended in order to overcome the objection. Therefore, the objection to the specification has been withdrawn.
Claim Interpretation: 35 U.S.C. 112(f) or Pre-AIA  U.S.C. § 112, Sixth Paragraph Remarks
	Claims 1, 9, and 17 have been amended in order to overcome the claim interpretation. Thus, the 35 U.S.C. 112(f) or Pre-AIA  U.S.C. § 112, Sixth Paragraph remarks have been withdrawn.
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 9-13, filed 05/31/2022, with respect to the rejection(s) of claim(s) 1, 9, and 17 under DENG et al. (Hereafter, “Deng”) [US 2021/0385469 A1] in view of ZHANG et al. (Hereafter, “Zhang”) [US 2022/0038693 A1] have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DENG et al. (Hereafter, “Deng”) [US 2021/0385469 A1] in view of ZHANG et al. (Hereafter, “Zhang”) [US 2022/0038693 A1] in further view of “CE2-related: No latency LMCS Chroma Residual Scaling for Single tree and Dual tree,” Zhao et al. (Hereafter, “Zhao”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DENG et al. (Hereafter, “Deng”) [US 2021/0385469 A1] in view of ZHANG et al. (Hereafter, “Zhang”) [US 2022/0038693 A1] in further view of “CE2-related: No latency LMCS Chroma Residual Scaling for Single tree and Dual tree,” Zhao et al. (Hereafter, “Zhao”).
In regards to claim 1, Deng discloses an image decoding method performed by a decoding apparatus ([0002] This patent document relates to video coding and decoding techniques, devices and systems.), the method ([0172] FIG. 4 shows the LMCS architecture from decoder's perspective.) comprising: obtaining image information including luma mapping with chroma scaling related information, prediction related information, and residual information from a bitstream ([0172] FIG. 4 shows the LMCS architecture from decoder's perspective. [0191-0192] sps_lmcs_enabled_flag, qtbtt_dual_tree_intra_flag, tile_group_chroma_residual_scale_flag [0172] FIG. 4 shows the LMCS architecture from decoder's perspective. The light-blue shaded blocks in FIG. 4 indicate where the processing is applied in the mapped domain; and these include the inverse quantization, inverse transform, luma intra prediction and adding of the luma prediction together with the luma residual. The unshaded blocks in FIG. 4 indicate where the processing is applied in the original (i.e., non-mapped) domain; and these include loop filters such as deblocking, ALF, and SAO, motion compensated prediction, chroma intra prediction, adding of the chroma prediction together with the chroma residual, and storage of decoded pictures as reference pictures. [0518] video decoder apparatus); deriving LMCS codewords based on the LMCS related information ([0203] lmcs_delta_abs_cw[i] specifies the absolute delta codeword value for the ith bin. [0391] processors 1002); generating prediction chroma samples based on the prediction related information ([Fig. 4 and 0172] chroma intra prediction); generating residual chroma samples based on the residual information ([Fig. 4 and 0172] adding of the chroma prediction together with the chroma residual [0391] processors 1002); deriving a chroma residual scaling factor for luma dependent chroma residual scaling based on the LMCS codewords ([0174] The signalled number of codewords is used to calculate the scaling factor and adjust the mapping function accordingly for that piece.) and luma samples ([0187] Chroma residual scaling depends on the average value of the corresponding luma prediction block (for both intra- and inter-coded blocks). Denote avgY' as the average of the luma prediction block. The value of Cscaleinv is computed in the following steps: [0188] I) Find the index Y idx of the piecewise linear model to which avgY' belongs based on the InvMap function. [0189] 2) Csca leinv=cScalelnv[Yid,J , where cScalelnv[] is a pre-computed 16-piece LUT. [Fig. 4] [0391] processors 1002); and generating reconstructed chroma samples based on the chroma residual scaling factor ([Fig. 4] reconstruction of the chroma occurs using the chroma scaling factor), 
Zhang discloses an image decoding method performed by a decoding apparatus, the method ([0002] This patent document relates to video coding techniques, devices and systems.) comprising: obtaining image information including luma mapping with chroma scaling related information ([0215] 7.3.5.4 Luma mapping with chroma scaling data syntax), prediction related information, and residual information from a bitstream; deriving LMCS codewords on the basis of the LMCS related information ([0226] lmcs_delta_abs_cw[i] specifies the absolute delta codeword value for the ith bin.); 
Zhao discloses wherein the image information includes information on an absolute value of a chroma residual scaling delta value and information on a sign of the chroma residual scaling delta value ([Page 4, Section 2.2, Table 1] lmcs_delta_abs_cw[i] and lmcs_delta_sign_cw_flag[i]), and wherein the chroma residual scaling factor is derived based on the information on the absolute value of the chroma residual scaling delta value and the information on the sign of the chroma residual scaling delta value ([Page 4, Section 2.2] To derive chroma scale factor, only the mapped value of one bin of the linear mapping needs to be signaled, and it can be signalled using syntax elements similar to exiting lmcs_delta_abs_cw[i] and lmcs_delta_sign_cw_flag[i]. [Table 1] syntax table for signaling information used to derive chroma scale factor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Zhang. The motivation behind this modification would have been improve video processing techniques, devices, and systems with high efficiency [See Zhang].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng and Zhang with the derivation of the chroma scale factor using syntax elements similar to lmcs_delta_abs_cw[i] and lmcs_delta_sign_cw_flag[i] as taught by Zhao. The motivation behind this modification would have been to reduce the complexity of the system and balance quality between luma and chroma [See Zhao].

In regards to claim 2, the limitations of claim 1 have been addressed. Deng fails to explicitly disclose wherein the image information includes an adaptation parameter set (APS), the APS includes an LMCS data field, and the LMCS data field includes the LMCS related information.
Zhang discloses wherein the image information includes an adaptation parameter set (APS) ([214] 7.3.2.5 Adaptation parameter set syntax), the APS includes an LMCS data field ([214] 7.3.2.5 lmcs_data()), and the LMCS data field includes the LMCS related information ([0215] 7.3.5.4 Luma mapping with chroma scaling data syntax lmcs_data()).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Zhang. The motivation behind this modification would have been improve video processing techniques, devices, and systems with high efficiency [See Zhang].
In regards to claim 3, the limitations of claim 2 have been addressed. Deng discloses wherein the image information includes a sequence parameter set (SPS), and the SPS includes a first LMCS enabled flag representing whether the LMCS data field is enabled ([0194] In 7.4.3.1 Sequence parameter set RBSP semantics [0195] sps_lmcs_enabled_flag equal to 1 specifies that luma mapping with chroma scaling is used in the CVS. sps_lmcs_enabled_flag equal to 0 specifies that luma mapping with chroma scaling is not used in the CVS.).

In regards to claim 4, the limitations of claim 3 have been addressed. Deng discloses wherein the image information includes header information, and the header information includes a second LCMS enabled flag representing whether the LMCS data field is enabled in a current picture ([0196] tile_group_lmcs_model_present_flag equal to 1 specifies that lmcs_data( ) is present in the tile group header. tilegroup_lmcs_model_present_flag equal to 0 specifies that lmcs_data( ) is not present in the tile group header. When tilegroup_lmcs_model_present_flag is not present, it is inferred to be equal to 0.), and LMCS related APS ID information representing an ID of LMCS APS that the current picture refers to, based on the fact that a value of the first LMCS enabled flag is 1.
Zhang discloses wherein the image information includes header information, and the header information includes a second LCMS enabled flag representing whether the LMCS data field is enabled in a current picture ([0220] slice_lmcs_enabled_flag equal to 1 specifies that luma mappin with chroma scaling is enabled for the current slice. slice_lmcs_enabled_flag equal to 0 specifies that luma mapping with chroma scaling is not enabled for the current slice. When slice_lmcs_enabled_flag is not present, it is inferred to be equal to 0.), and LMCS related APS ID information representing an ID of LMCS APS that the current picture refers to, based on the fact that a value of the first LMCS enabled flag is 1 ([0218] adaptation_parameter_set_id provides an identifier for the APS for reference by other syntax elements. APSs can be shared across pictures and can be different in different slices within a picture. [0221] slice_lmcs_aps_id specifies the adaptation_parameter_set_id of the LMCS APS that the slice refers to. The TemporalId of the LMCS APS NAL unit having adaptation_parameter_set_id equal to slice_lmcs_aps_id shall be less than or equal to the TemporalId of the coded slice NAL unit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Deng with the teachings of Zhang. The motivation behind this modification would have been improve video processing techniques, devices, and systems with high efficiency [See Zhang].

In regards to claim 5, the limitations of claim 4 have been addressed. Deng discloses wherein when the current block is a single tree architecture or a dual tree architecture, a chroma residual scaling enabled flag representing whether chroma residual scaling is applied for the current block is included in the header information ([0192] if ( tile_group_lmcs_enabled_flag && !( qtbtt_dual_tree_intra_flag && tile _group_type = = I ) ) tile_group_chroma_residual_scale_flag).

In regards to claim 6, the limitations of claim 5 have been addressed. Deng discloses wherein when values of the first and second LMCS enabled flag are 1, the chroma residual scaling enabled flag is included in the header information ([0195] sps_lmcs_enabled_flag equal to 1 specifies that luma mapping with chroma scaling is used in the CVS. [0196] tile_group_lmcs_model_present_flag equal to 1 specifies that lmcs_data( ) is present in the tile group header. [0197] tile_group_lmcs_enabled_flag equal to 1 specifies that luma mappin with chroma scaling is enabled for the current tile group. [0198] tile_group_chroma_residual_scale_flag equal to 1 specifies that chroma residual scaling is enabled for the current tile group.).

In regards to claim 7, the limitations of claim 3 have been addressed. Deng discloses wherein the image information includes information on a number of blocks sharing a same chroma residual scaling index, and the chroma residual scaling factor is derived based on the information about the number of blocks sharing the same chroma residual scaling index (Restriction on Whether Chroma Residual Scaling and/or CCLM is Applied or Not [0314] 12. It is proposed that whether the chroma residual scaling or CCLM is applied or not may depend on the partition of the corresponding and/or the collocated luma block. [0315] a) In one example, whether to enable or disable tools with cross-component information may depend on the number of CU/PU/TUs within the collocated luma (e.g., Y or G component) block. [0316] i. In one example, if the number of CU/PU/TUs within the collocated luma (e.g., Y or G component) block exceeds a number threshold, such tools may be disabled. [0379] ii. In one example, certain neighboring blocks may be checked in order, and a scaling factor may be derived based on the first K available neighboring chroma residual scaling factors. [0380] d) Neighboring blocks may be checked in a predefined order. [0381] i. In one example, neighboring blocks may be checked in order of left (or above left)->above (or above right) [0382] ii. In one example, neighboring blocks may be checked in order of above (or above right)->left (or above left). [0383] iii. In one example, neighboring blocks may be checked in order of below left->left->above right->above->above left. [0384] iv. In one example, neighboring blocks may be checked in order of left->above->above right->below left->above left. [0385] e) In one example, whether to apply chroma residual scaling may depend on the “availability” of neighbouring block. [0386] i. In one example, when there is no “available” neighbouring block, chroma residual scaling may be disallowed. [0387] ii. In one example, when the number of “available” neighbouring blocks is smaller than K (K>=1), chroma residual scaling may be disallowed. [0388] iii. Alternatively, when there is no “available” neighbouring block, chroma residual scaling factor may be derived by a default value. [0389] 1) In one example, a default value 1<<(BitDepth−1) may be used to derive the chroma residual scaling factor.).

Claim 9 is the same as claim 1 but in encoding form rather than decoding form. Furthermore, Deng discloses a method for visual media processing includes a current video block of visual media data for encoding the current video block in a video region of a visual media data into a bitstream representation of the visual media data [0012] and a video encoder or decoder apparatus comprising a processor configured to implement an above described method is disclosed [0016].

Claim 10 is the same as claim 2 but in encoding form rather than decoding form.

Claim 11 is the same as claim 3 but in encoding form rather than decoding form.

Claim 12 is the same as claim 4 but in encoding form rather than decoding form.

Claim 13 is the same as claim 5 but in encoding form rather than decoding form.

Claim 14 is the same as claim 6 but in encoding form rather than decoding form.

Claim 15 is the same as claim 7 but in encoding form rather than decoding form.

Claim 17 is the same as claim 9 but in non-transitory computer-readable storage medium form rather than method form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482